Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andre Theriault (Reg. No. 62,263) on 8/23/22.

The application has been amended as follows: 

Claim 1, Line 3 - “detecting an engine disturbance” has been changed to --detecting the engine disturbance--.


Claim 11, Line 6 - “detecting an engine disturbance” has been changed to --detecting the engine disturbance--.


Allowable Subject Matter
Claims 1-20 are allowed.
Duge et al. (U.S. 2020/0102894) is considered the closest prior art.
Duge discloses a method (Fig. 9) for detecting and responding to an engine disturbance (Para 12), the method comprising: 
monitoring a 
detecting an engine disturbance (Para 88 - “…a potential compressor surge…”)when the …within a predetermined area adjacent to the compressor surge region…”)(see Fig. 9 at step 904 and Paras 87-88); 
initiating an engine recovery sequence (Fig. 9 - steps 906-914 and Paras 89-90) in response to detecting the engine disturbance (see Fig. 9 - steps 906-914 are shown initiated in response to “yes” from step 904 as described in Para 89); 
confirming a surge event (Para 88 - “… a compressor surge…”)  when the (Para 88 - “…compressor operating map falls within a compressor surge region…”) within a flameout confirmation time period (see Fig. 9 (operation of Fig. 9 is shown as taking place within a type of flameout confirmation time period as step 910 detects “flame out” per Para 91)) after having crossed the event detection threshold (see Fig. 9 at step 904 and Paras 87-88 (Para 88 describes compressor surge being detected when “operating map falls within a compressor surge region” and that the potential surge is when “the compressor map falls within… a predetermined area adjacent to the compressor surge region” and therefore the determination of compressor surge must occur after crossing through the area adjacent to the compressor surge region, and this happens as part of Fig. 9 which occurs within a type of flameout confirmation period as described above)); 
applying a surge recovery sequence (Fig. 9 - steps 906-908 and Paras 89-90) in response to confirming the surge event (see Fig. 9 - steps 906-908 are shown initiated in response to “yes” from step 904 as described in Para 89); 
confirming a flameout event (Para 91 - “…a flame out is detected…”) 
applying a flameout recovery sequence (Fig. 9 - steps 912-914 and Para 91) in response to confirming the flameout event (see Fig. 9 - steps 912-914 are shown initiated in response to “yes” from step 910 as described in Para 91).
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “confirming a surge event when the rate of change of the combustor pressure increases above a surge confirmation threshold within a flameout confirmation time period” and “confirming a flameout event when the flameout confirmation time period expires and the rate of change of the combustor pressure remains below the surge confirmation threshold after having crossed the event detection threshold”  as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/8/22